DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 04/20/22 as being acknowledged and entered.  By this amendment claims 4-5 and 11-12 are canceled and claims 1-3, 6-10 and 13-14 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (USPGPub 2021/0217716) in view of Darnon et al. (US Patent 9,059,249).
Claim 1:  Wu teaches (Fig. 6A) a semiconductor device comprising: a first semiconductor structure including a memory array (940) [0054]; a second semiconductor structure (840) spaced apart from the first 5semiconductor structure, the second semiconductor structure including a first transistor [0030]; a first insulating layer (974&972) [0060] between the first semiconductor structure and the second semiconductor structure, and in contact with the first semiconductor structure; a second insulating layer (874&872) [0036] between the second semiconductor _ostructure and the first insulating layer, and in contact with the second semiconductor structure; a first bonding pad (98) electrically connected to the memory array, the first bonding pad being located in the first insulating layer; and a second bonding pad (88) electrically connected to the first transistor, the second bonding pad being located in the second insulating layer, wherein the first bonding pad and the second bonding pad are in contact with each other (Fig. 6A), wherein the first bonding pad includes a first part in contact with the second bonding pad; a second part in contact with the first semiconductor structure, and a width of the first part is greater than a width of the second part.  The claim language does not preclude the insulating layers to be a single layer nor do they need to be in contact with one another. Wu does not teach a third part between the first part and the second part, wherein the first part and the second part include flat sidewalls, the third part includes a curved sidewall.  Darnon teaches a third part between the first part and the second part, wherein the first part and the second part include flat sidewalls, the third part includes a curved sidewall formed as a result of improved materials and methods of forming interconnects with fewer masking steps and reduces signal delay (Col. 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Wu to have had a third part between the first part and the second part, wherein the first part and the second part include flat sidewalls, the third part includes a curved sidewall formed as a result of improved materials and methods of forming interconnects with fewer masking steps and reduces signal delay (Col. 2) as taught by Darnon.  
Claim 202:  Wu teaches (Fig. 6A) at least one sidewall of the second bonding pad further includes a flat part (vertical direction).  
Claim 3:  Wu teaches (Fig. 6A) the flat part 43PA4268-0 includes a first flat part (top portion of pad in the vertical direction) and a second flat part (bottom portion of pad in the vertical direction), wherein a curved part (middle portion of the pad) is located between the first and second flat parts [0037, 0062].    The claim broadly claims a first part and second part and therefore they can be any section of the pad.  In addition the flat and curved parts do not have to be in the same direction (vertical/horizontal; same direction as the stack, longest direction of pad etc.)
Claim 6:  Wu teaches (Fig. 6A) [0073] the memory array includes: a stack structure including insulating patterns and conductive patterns; and 20a channel structure penetrating the stack structure.  
Claim 7:  Wu teaches (Fig. 6A) the first semiconductor structure further includes a bit line electrically connected to the channel structure, wherein the bit line (978) is in contact with the first bonding pad.  It is noted that the claim does not specific physical or electrical contact with the first bonding pad and the proximity of the contact.
Claim 10:  Wu teaches (Fig. 6A) a semiconductor device comprising: 10a first semiconductor structure (940) including a stack structure (920), a channel structure penetrating the stack structure [0054], and a bit line (978) electrically connected to the channel structure; a second semiconductor structure (840) spaced apart from the first semiconductor structure, the second semiconductor structure including a izfirst transistor [0030]; a first insulating layer (974 & 972) between the first semiconductor structure and the second semiconductor structure and in contact with the first semiconductor structure; a second insulating layer (874&872) between the second semiconductor structure and the first insulating layer and in contact with the second semiconductor structure; 20a first bonding pad (98) located in the first insulating layer, the first bonding pad being electrically connected to the channel structure; and a second bonding pad (88) located in the second insulating layer, the second bonding pad being electrically connected to the first transistor, the second bonding pad being in contact with the first bonding pad, PA4268-0 wherein the first bonding pad includes: a first part (top third) in contact with the second bonding pad; a second part (bottom third) in contact with the bit line; and a third part (middle) between the first part and the second part.  The claim language does not preclude the insulating layers to be a single layer nor do they need to be in contact with one another. Wu does not teach 5wherein the first part and the second part include flat sidewalls, the third part includes a curved sidewall, and a width of the first part is greater than a width of the second part.     Darnon teaches the first part and the second part include flat sidewalls, the third part includes a curved sidewall, and a width of the first part is greater than a width of the second part formed as a result of improved materials and methods of forming interconnects with fewer masking steps and reduces signal delay (Col. 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Wu to have had a third part between the first part and the second part, wherein the first part and the second part include flat sidewalls, the third part includes a curved sidewall formed as a result of improved materials and methods of forming interconnects with fewer masking steps and reduces signal delay (Col. 2) as taught by Darnon.  
Claim 13:  Wu teaches the curved sidewall of the third part includes a first curved part and a second curved part, wherein a curvature center of the first curved part is located at the inside of the first bonding pad, wherein a curvature center of the second curved part is located at the outside of the first bonding pad.  
Claim 2014:  Wu teaches (Fig. 6A) a sidewall of the second bonding pad is curved (curved cross-section) [0037, 0062].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (USPGPub 2021/0217716) and Darnon et al. (US Patent 9,059,249), as applied to claim 7 above, and further in view of (US PGPub 2008/009374).
Regarding claim 8, as described above, Wu and Darnon substantially read on the invention as claimed, except Wu and Darnon do not teach width of a bottom surface of the first bonding pad is equal to a width of the bit line.  Kim teaches width of a bottom surface of the first bonding pad is equal to a width of the bit line to reduce alignment issues [0005-0006, 0050].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Wu to have had a bottom surface of the first bonding pad is equal to a width of the bit line to reduce alignment issues [0005-0006, 0050] as taught by Kim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (USPGPub 2021/0217716) and Darnon et al. (US Patent 9,059,249), as applied to claims 1-2 above, and further in view of Kwon (US PGPub 2016/0042803).
Regarding claim 8, as described above, Wu and Darnon substantially read on the invention as claimed, except Wu and Darnon do not teach the first transistor is a transistor constituting a page buffer.  Kwon teaches the common use of page buffer transistors connected to bit lines to control selection of the bitlines [0012, 0019]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Wu to have had the first transistor is a transistor constituting a page buffer because it is common in the art as taught by Kwon [0012, 0019].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814